The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5, 7, 14-17, 20-21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Francini (US 4701601 A, available in IDS 4/16/10) in view of Wang (US 20020123967) and Wallerstein (US 5955961 A).  
Re claims 1, 17, Francini teaches a device:
an array of interfaces (keypad 40) operable to receive manual input indicative of a PIN and an amount of money for withdrawal (col. 6 lines 23-57, col. 7 lines 55-65); and
a magnetic emulator (abstract, claim 1), wherein said device is operable to communicate a request (for transaction approval by the terminal or central database; col. 5 lines 50-65, col. 6 lines 55-67) via said magnetic emulator as magnetic stripe data, 
said request including said amount of money (Francini: col. 6 lines 46-56, col. 7 lines 55-65, col. 8 lines 14-26: the card has interface for its user to enter an amount for a transaction to be stored in the card and the card is configured to encode transaction information in its magnetic strip emulator to be sent to a reader; Francini is unclear whether the transaction data/information written in the magnetic stripe contains transaction amount; Wang teaches a card may have an emulation magnetic strip to be written, by a PECAD, with charge card data, transaction number, and transaction amount to be read by a POS terminal reader; par. 80-83, 90-92, 95-96.  The emulation data is then sent to a clearance center for authentication and approval by the card issuer to avoid fraud; par. 92-96, 104-105. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date the invention was made to incorporate the prior art teachings so that the external devices may evaluate and determine whether the transaction is a proper transaction by evaluating transaction amount and payment account number; Francini, col. 6 lines 47-67, col. 5 lines 43-63, col. 7 lines 1-22.Wang further teaches a portable electronic authorization device (PEAD) 200 that can be embedded in a card 550 or in a package that fits in a wallet such that transaction approval can be made by the PEAD; Fig. 5A-6B, par. 64-65.  Although Wang does not explicitly indicate that PEAD 200 in Fig. 6A can be a card, it would have been obvious that it can be made a card since Wang expressly states that it is small enough to fit in a wallet and given the fact that it is well known for cards to have a display and keypad.  As the result, the card device in Fig. 6A may comprise a display and buttons for authenticating and approving transactions; par. 65-67.  The transaction approval data includes the time stamp, the merchant's name, the amount approved, and other relevant data, which are representing the user’s approval of the transaction, which may be communicated serially via serial interface; par. 64, 75. Beside magnetic strip, PECAD device can also write to an emulation card acting as a smart card which may transmit approval data via serial interface; par. 83)
Francini further teaches the processor processes the transaction data stored in the card’s memory and performs emulation such that the transaction data is provided to the card’s transducer 26 for it to communicate to the sensor 12 of the terminal 10 (Francini, col. 5 lines 45-65, col. 6 lines 33-65).  
Francini is silent to the device being operable to serially communicate via the magnetic strip emulator.
Wallerstein teaches a card 10 having magnetic stripe region 20, internal processor 40, emulation controller 54 and transducer 55 (Fig. 4) such that “…magnetic strip emulation controller 54 controls transducer 55 to generate a time-varying magnetic field which emulates the account number 14 and the identification number in region 20 so that a clerk may place the card 10 in a conventional magnetic card reader as indicated by block 74. As shown in FIG. 4, data to be communicated is output from the processor 40 and is converted by the magnetic strip emulation controller 54. Magnetic strip emulation controller 54 outputs a signal to drive inductor 55 that generates a magnetic field pattern which can be read by a conventional card reading device 90, as shown in FIG. 6 of the present application. Signals representing the data to be communicated are output serially, thus emulating data read from swiping a conventional card with data encoded on a magnetic strip. The signals are repeated cyclically for a predetermined period of time so that reading device 90 will have sufficient opportunity to read the entire data sequence.”  Note that Wallerstein also mentions the serial communication is taught in previously cited Lessin reference U.S. Pat. No. 4,868,376.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the prior art teachings of Wallerstein to enable emulation magnetic data to be communicated serially. 
Re claim 2, Francini/Wang/Wallerstein discloses wherein said payment card further comprises a display (Francini, Fig. 2: display 50;Wallerstein, Fig. 2). 
Re claim 3, Francini/Wallerstein discloses wherein said payment card further comprises a battery (Francini, Fig. 2: 70 , Wallerstein, Fig. 2). 
Re claim 4, Francini/Wallerstein discloses wherein said payment card further comprises a battery and a display (Francini, Wallerstein, Fig. 2). 
Re claim 5, Francini/Wallerstein discloses wherein said payment card further comprises a processor (Francini, Fig. 2, Wallerstein, Fig. 4). 
Re claim 7, Francini/Wallerstein discloses wherein said payment card further comprises switching circuitry for controlling said magnetic emulator (Francini, col. 4-5 lines 64-65; Wallerstein, col. 5 lines 25-45, col. 7 lines 1-65). 
Re claim 14, Francini/Wang/Wallerstein discloses said payment card further comprises a hologram (Wang, par. 84)
Re claim 15, wherein said payment card further comprises a source of light (Francini, LCD display 50 is considered as a source of light). 
Re claim 16, Francini/Wallerstein discloses wherein said payment card further comprises a light receiver (see Francini, solar cell 72 in Fig. 2). 
Re claim 20, Francini/Wallerstein discloses the card of claim 17, further comprising: a first surface; and a display 50, wherein said display is viewable from said first surface (Francini, fig 1).
Re claim 21, wherein the magnetic stripe data includes a plurality of data tracks (Wang, par. 92)
Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Francini (US 4701601 A) / Wang (US 20020123967) /Wallerstein (US 5955961) further in view of Lessin (US 4868376 A)  
Re claim 9, 19, Francini/Wallerstein is silent to said payment card further comprises a processor and an IC chip.
Lessin teaches a payment card further comprises a processor and an IC chip (Fig. 20, chip contacts 30 in Fig. 1, col. 18 lines 10-35). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the prior art teachings of Lessin to enable more accurate and faster data processing by having additional chip or processor.
Claim(s) 6, 10, 11, 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Francini (US 4701601 A)/ Wang (US 20020123967)/Wallerstein (US 5955961 A) further in view of Pitroda (US 6705520 B1).  
Re claims 6, 10, 11, 18, Francini/Wallerstein is silent to said payment card further comprises an RFID. 
Pitroda discloses a card capable of emulating a magnetic strip further comprising an RFID (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Pitroda enable the card to wirelessly communicate with a payment card reader using RFID technology in addition to or in place of magnetic and/or chip contact.
Claim(s) 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Francini (US 4701601 A) / Wang (US 20020123967) /Wallerstein (US 5955961) further in view of Moschner (US 4094462).  
Re claim 8, Francini/Wallerstein does not disclose wherein said payment card further comprises a magnetic stripe reader read-head detector.
Moschner disloses that reading and writing of magnetic stripe are well known to be combined in a single read-write head 16.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Moschner so that signal from a magnetic read head that acts also as a write head can be detected.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Francini (US 4701601 A) / Wang (US 20020123967) /Wallerstein (US 5955961) further in view of Hennige (US 5276311 A).
Re claim 12-13, Francini/Wallerstein is silent to said payment card further comprises a first surface and a plurality of displays that are viewable from said first surface. 
Hennige discloses a card surface having multiple displays 11 and 12 (Hennige, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Hennige so as to provide different types of visual information for the user to visibly see.
Remarks
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that 
“PHOSITA would not … look for ways to make an unusable infrastructure usable….
The relevance of whether track 3 was ever used is entirely lost on Applicant. The rejection is not an anticipation rejection. The Examiner combines three references in the rejection in an attempt to arrive at the inventive idea. Obviousness requires a reason to modify the primary reference. There is no reason to make a combination that renders the device of the primary reference unable to do what it is supposed to do. MPEP 2145.”
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Moreover, the MPEP §2145 also read:
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller,642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed,710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt,482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
In this case the proposed combination would not cause the device primary reference inoperable for its intended purpose.  For instance, Wang discloses an emulation magnetic strip to be written with charge card data, transaction number, and transaction amount to be read by a POS terminal reader; par. 80-83, 90-92, 95-96.  Wallerstein discloses that “[m]agnetic strip emulation controller 54 outputs a signal to drive inductor 55 that generates a magnetic field pattern which can be read by a conventional card reading device 90, as shown in FIG. 6 of the present application. Signals representing the data to be communicated are output serially, thus emulating data read from swiping a conventional card with data encoded on a magnetic strip. The signals are repeated cyclically for a predetermined period of time so that reading device 90 will have sufficient opportunity to read the entire data sequence.”  
As can be seen, Wallerstein and Wang are merely suggesting what a magnetic stripe emulator such as one in Francini is capable of performing.
Applicant argues that 
“Initially, the Examiner is in error. A textual search of Count Zero shows that the term discretionary or its grammatical variants only appears in descriptions of tracks 1 and 2. Moreover, Count Zero's disclosure is commensurate with ISO specifications. 
Further, the Examiner apparently misunderstands discretionary data. A discretionary data field is not a field in which any data can be inserted. It is discretionary in that it is optional. Issuers can use discretionary data, or not use it, as they wish.”
However, Count Zero mentions that track 3 layout is similar to tracks 1 and 2.  Thus, track 3 is also considered to include discretionary data usable by issuers.  Count Zero also mentions proprietary cards, which could be non-ISO conformance, but would not make them unusable for the intended uses.  
Back to the cited references, Wang teaches that data can be written to existing but unused tracks (plural), which could be track 3 and/or even track 1 or 2.  This suggests to one of ordinary skill in the art that the reader/writer for these track also existed at Wang’s time.  It is noted none of the references mentions that if a track is non-ISO compliant, the card and its reader/writer are not usable. Even if track 3 in Wang is ISO non-compliant, it would not make existing readers obsolete or inoperable since per Wang, “there may be no change at all in the charge card reader” (par. 94).  Also, those readers reading only the first two tracks can continue reading the two tracks with data like Wang’s written thereon.
Applicant argues that
“Changing the use of tracks that legacy card readers accept to one that legacy readers do not accept ends in the predictable result of failed transactions. However, failed transactions are not, by any measure, success. There can be no expectation of success in the Examiner's proposed modification of Francini.”
However, as evident in Wang, cards and reader/writers are capable of performing transaction as intended using the “existing” unused tracks, as opposed to Applicant’s allegation.
Applicant argues that 
“Applicant specifically pointed to Count Zero for disclosure that cards may include three tracks by specification, magnetic stripe payment cards use only two tracks, and "retailers and banks would have to install NEW card readers to read [track 3] [.]" Count Zero, p. 10.”
It is respectfully submitted that Wang discloses that 
" [0094] Further, there may be no change at all in the charge card reader. Instead, the credit clearance center software may be modified to authenticate the encrypted transaction number using a user's public key obtained from a credentialed third party. The charge card reader just read in all the data from the charge card or emulation card and verbatimly send all the information to the credit clearance center for approval. In this manner, this embodiment minimizes the charges that need to be made to the existing charge card infrastructure (i.e., changes only have to be made at a single location in the credit clearance center, and not in the millions of charge card readers in existence)” (Wang, par. 94)
As above, Wang’s disclose indicates that card readers at the millions had been equipped with track 3 read head and the changes at the credit clearance center is just software change which is to process the emulated stripe data such as encrypted transaction number and approval amount (par. 92, 95).  Applicant have also just admitted, via Count Zero, that the technology regarding track 3 is available for payment cards. It’s just some “retailers and banks” have chosen not to use it, not because it is non-existent.  Furthermore, as KSR has pointed out:
“if person of ordinary skill in art can implement predictable variation, 35 U.S.C. §103 likely bars its patentability”
In this case, the cited references disclose that tracks in the magnetic stripes are configured to store data. Francini is merely silent as to whether the transaction data/information written in the magnetic stripe contains transaction amount.  Borrowing Wang to close this gap should not make Francini inoperable since Wang’s data can be written to unused or reserved tracks which could be any or a combination of tracks 1-3.
Applicant argues that Wang is riddled with errors proven wrong by at least Count Zero.
However, as discussed above, Count Zero confirms the availability of the technology involving track 3 at the time.  The reason for some retailers and banks not using the technology is an economic reason, not because of unavailability, inoperability, or incompatibility.
For these reasons, the previous rejection(s) is/are respectfully maintained.
Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MAI whose telephone number is (571)272-8283.  The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887